Citation Nr: 0944200	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-07 687  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for tooth damage, secondary to a gunshot wound to the face.

2.  Whether the combined service-connected disability rating 
should be determined based on addition of individual ratings 
rather than application of the combined ratings table under 
38 C.F.R. § 4.25.

3.  Entitlement to a disability rating higher than 10 percent 
for residuals of a fracture of the right wrist.

4.  Entitlement to a separate compensable rating for 
residuals of a gunshot wound to the face, other than tooth 
damage.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to April 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
in which the RO granted service connection for tooth damage, 
secondary to a gunshot wound to the face, assigned a 
noncompensable initial rating for that disability, and denied 
a claim for a disability rating higher than 10 percent for 
service-connected residuals of fracture of the right wrist; 
and on appeal of a February 2005 rating decision, in which 
the RO granted an increased rating on an unrelated matter, 
and determined the combined 40 percent disability rating 
(subsequently increased to 50 percent) by application of the 
table of combined ratings under 38 C.F.R. § 4.25.  The Board 
notes that it has recharacterized this claim, as set out on 
the title page, to better reflect what the Veteran has 
claimed, and what the RO has actually adjudicated.  

Although the Veteran requested a BVA hearing in his August 
2005 substantive appeal (VA Form 9), he specifically withdrew 
his request in a November 2005 letter.  

In March 2007, the Board remanded these claims for additional 
evidentiary development.  In addition to remanding the issues 
listed above, in March 2007, it also granted an increased 30 
percent rating for hearing loss, which was on appeal at that 
time.  The Board's decision with respect to that issue is now 
final.  See 38 C.F.R. § 20.1100 (2009).  

In December 2008, the Board again remanded these claims for 
additional evidentiary development.  In addition to remanding 
the issues listed above, the Board denied claims for service 
connection for a right knee disability and a right rotator 
cuff disability, which were on appeal at that time.  The 
Board's decision with respect to those issues is now final.  
See 38 C.F.R. § 20.1100.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In light of the different dispositions effected here, the 
Board has listed as separate issues the claims for a 
compensable initial disability rating for tooth damage as a 
residual of a gunshot wound to the face, and the remanded 
claim for a separate compensable rating for residuals of a 
gunshot wound to the face other than tooth damage.  

The claim for a disability rating higher than 10 percent for 
residuals of fracture of the right wrist, and the claim for a 
separate compensable rating for residuals of a gunshot wound 
to the face, other than tooth damage, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's tooth damage, secondary to a gunshot wound 
to the face, does not involve loss of substance of body of 
maxilla or mandible.  

2.  The RO and the AMC have consistently properly calculated 
the combined disability rating by application of the combined 
ratings table under 38 C.F.R. § 4.25, rather than by adding 
the assigned ratings together. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for tooth damage, secondary to a gunshot wound to the face, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2009).

2.  The claim for a combined service-connected disability 
rating based on addition of individual ratings rather than 
application of the combined ratings table under 38 C.F.R. 
§ 4.25 lacks legal merit.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has been notified of the reasons for the denial 
of the claim for a combined service-connected disability 
rating based on addition of individual ratings rather than 
application of the combined ratings table under 38 C.F.R. 
§ 4.25, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  These 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As explained below, the claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Pertinent to the claim for a compensable initial disability 
rating for tooth damage secondary to a gunshot wound to the 
face, notice requirements under the VCAA essentially require 
VA to notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In rating cases (to include a claim for an increased initial 
rating), a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a May 2003 pre-rating letter, the RO provided basic notice 
to the appellant regarding what information and evidence was 
needed to substantiate a claim for a higher rating, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The January 2004 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
May 2003 letter.  In response to the Board's March 2007 
remand, an August 2007 letter provided the Veteran with 
additional information regarding his claim, and specifically 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the August 2007 letter, 
and opportunity for the Veteran to respond, the July 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Then, in response to the Board's December 2008 remand, 
additional notice was sent in January 2009 and March 2009.  
The claim was then readjudicated in August 2009.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA examinations 
in October 2003, October 2004, May 2008, and August 2009.  
The Veteran has been provided with adequate examinations 
regarding his tooth damage, secondary to a gunshot wound to 
the face.  A crucial matter in determining the Veteran's 
entitlement to a compensable rating was whether there was 
loss of substance of body of maxilla or mandible.  An opinion 
was obtained in March 2009 that resolves prior discrepancies 
on this question.  That opinion was provided by a medical 
professional, based on review of the prior evidence, and on 
recent examination of the Veteran.  Moreover, the examiner 
discussed the pertinent evidence in rendering his opinion, 
and his ultimate conclusion is consistent with that evidence.  
The Veteran has been provided with an adequate examination, 
and no further examination is necessary or warranted.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative, on his behalf.  

Although the remand directs the RO to develop possible claims 
related to the gunshot wound to the face, the Board's 
decision here is limited to specific tooth damage, and is not 
expected to impact or to be impacted by RO action regarding 
other disabilities stemming from the same injury.  
Accordingly, the Board will proceed to a decision on those 
matters.  

II.  Analysis

Increased Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a claimant's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Service connection was granted for tooth loss in January 
2004, with a noncompensable initial rating assigned, 
effective March 26, 2003, under Diagnostic Code 9913.  That 
code applies to teeth lost due to loss of substance of body 
of maxilla or mandible without loss of continuity.  A 
noncompensable rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is available where all upper or lower 
anterior teeth are missing, or where all upper and lower 
teeth on one side are missing.  A 20 percent rating is 
available where all upper and lower anterior or posterior 
teeth are missing.  A 30 percent rating is available for loss 
of all upper or lower teeth.  A 40 percent rating is 
available for loss of all teeth.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

A VA examination report dated in October 2003 contained the 
seemingly contradictory findings (indicated by marking an 
"x" on a pre-printed form) that the Veteran's tooth loss 
resulted from loss of substance of body maxilla or mandible, 
and that there was no bone loss of mandible, maxilla or hard 
palate.  A subsequent October 2004 examination, by a 
different dentist, gave a positive response to both items.  
However, an examination in May 2008, by the same examiner who 
conducted the October 2004 examination was negative as to 
both items.  To resolve the matter, the Board requested an 
opinion in its December 2008 remand as to whether this 
criterion was met.  In a March 2009 addendum, the physician 
who conducted the October 2004 and May 2008 examinations (a 
VA staff oral surgeon) reviewed all prior opinions and 
clarified that there was no loss of maxillary or mandibular 
bone.  He further found that the prior examinations were 
referring to periodontal bone loss and not overall 
maxillary/mandibular bone.  

The Board acknowledges the Veteran's contentions regarding 
the effect of his tooth loss; however, he does not assert 
that his tooth loss resulted from loss of substance of body 
of maxilla or mandible.  Moreover, the Veteran has not 
asserted or demonstrated any training in dentistry or 
medicine.  The March 2009 VA opinion is deemed the most 
probative evidence with respect to whether there was loss of 
substance of body of maxilla or mandible as the examiner 
reviewed the pertinent evidence, and provided a cogent 
rationale for his conclusion in evaluating the prior 
inconsistent findings.  His conclusion is consistent with the 
evidence, and indeed, with the Veteran's assertions.  It is 
therefore assigned the most probative weight regarding this 
matter.  As the underlying criterion for application of 
Diagnostic Code 9913 are not met, the Board concludes a 
compensable rating under that code is not warranted.  

It is certainly arguable that service connection should not 
have been granted for the Veteran's missing teeth, as VA 
regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth," as clearly 
demonstrated here, and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  See Simington v. 
West, 11 Vet. App. 41 (1998).  Only the latter are to be 
considered disabling for purposes of service connected 
compensation.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
may be considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2009).  However, the question 
of severance of service connection is not before the Board 
and the Board will not address that issue.  
Combined Rating Claim

Regarding the claim for a combined service-connected 
disability rating based on addition of individual ratings 
rather than application of the combined ratings table under 
38 C.F.R. § 4.25, the Board simply notes that there is no 
provision in the law or regulations that would permit the 
Veteran's separate disability ratings to be added together.  
Rather, VA regulations specifically provide a method for 
combining ratings from separate disabilities that involves 
use of the combined ratings table under 38 C.F.R. § 4.25.  As 
there is no legal basis upon which to assign a combined 
rating on any other basis than the combined ratings table, 
the Veteran's appeal must be denied based on lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

A compensable initial rating for tooth damage, secondary to a 
gunshot wound to the face, is denied.

The claim for a combined service-connected disability rating 
based on addition of individual ratings rather than 
application of the combined ratings table under 38 C.F.R. 
§ 4.25 is denied.


REMAND

In its December 2008 remand, the Board instructed that the 
Veteran should be scheduled for a VA examination to determine 
the extent of his right wrist disability, and that all 
limitation of function must be identified.  The report of 
examination dated in May 2008 reveals that, in addition to 
decreased range of motion of the wrist, the Veteran also 
experiences a 50 percent decrease in grip strength.  However, 
neither the basis for this decrease in grip strength (whether 
impairment of the nerves or muscles), nor its relationship to 
the service-connected residuals of fracture of the right 
wrist, has been adequately identified.  Thus, an additional 
examination and opinion is necessary for the Board to 
determine whether such symptomatology is attributable to the 
service-connected disability, and if not, whether the current 
rating adequately compensates the Veteran for this 
impairment.  

In its December 2008 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to inform the Veteran of the 
procedure for claiming a total rating based on 
unemployability (TDIU) and provide the appropriate forms to 
do so.  He should be provided with notice of the evidence 
necessary to support such a claim.  While a letter from the 
AOJ (in this case, the AMC), dated in March 2009, provided 
notice of the evidence necessary to substantiate such a 
claim, there is nothing in the claim file to indicate whether 
the other instructions were completed.  Pertinently, there is 
no completed claim form.  Adding to the confusion, the August 
2009 supplemental statement of the case appears to adjudicate 
entitlement to a TDIU on an extraschedular basis, as if such 
a claim were on appeal.  In light of the Board's instruction 
to provide the Veteran with an appropriate claim form, and 
the absence of any response from the Veteran, or indication 
that a form was ever sent to him, the action of the AOJ in 
including the matter on the supplemental statement of the 
case is premature.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If there are other service-
connected disabilities which are not the subject of the 
appealed RO decision, the claim for a TDIU cannot be 
considered as a component of the appealed claim(s), except 
where appellate jurisdiction is assumed in order to grant a 
benefit, pursuant to 38 C.F.R. 19.13(a) (2009).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2009).

In this case, there are significant service-connected 
disabilities (tinnitus, bilateral hearing loss and a 
disfiguring scar), which are not currently on appeal.  
Therefore, the Board concludes, based on the VA General 
Counsel Opinion referred to above, that a TDIU claim is not a 
component of the current appeal.  However, it is essential 
that the Board's remand instructions be completed.  The Court 
has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board previously instructed the AOJ to review 
the record to determine whether any additional claims are 
reasonably raised as residuals of the in-service gunshot 
wound to the face, to include a sinus disability; and, if so, 
to appropriately develop and adjudicate such claims.  Under 
VA regulations, separate disabilities arising from a single 
disease or injury are to be rated separately.  See 38 C.F.R. 
§ 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  If such a review was in fact completed by the 
AOJ, it provided no entry in the record by which the Board 
could verify its completion.  As indicated above, the Board 
must be able to determine that its instructions were 
substantially completed, or that there is no reasonable 
possibility that completion is possible.  Without adequate 
communication from the AOJ as to the status of this 
instruction, another remand is necessary to ensure 
compliance. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Inform the Veteran of the procedure 
for claiming a total rating based on 
unemployability and provide him with the 
appropriate forms to do so.  Provide 
notice to the Veteran of the evidence 
necessary to support such a claim.  All 
actions taken in furtherance of this 
instruction should be documented in the 
claims file.

2.  Review the record to determine whether 
any additional claims are reasonably 
raised pursuant to residuals of the in-
service gunshot wound to the face.  If so, 
such claims should be appropriately 
developed.  All actions taken in 
furtherance of this instruction should be 
documented in the claims file.

3.  Request an addendum opinion from the 
examiner who conducted the May 27, 2008 VA 
Joints examination, based on a review of 
the claims file.  

*	The examiner should state whether the 
decrease in grip strength noted on 
the May 2008 report is related to the 
Veteran's service-connected residuals 
of fracture of the right wrist.  

*	If so, the examiner should describe 
the cause of the impairment, whether 
it is a nerve injury, muscle injury, 
or disfigurement of bone resulting 
from the fracture, or whether there 
is some other cause.  

*	If there is a nerve injury resulting 
from the service-connected fracture, 
the examiner should identify the 
specific nerve group affected, and 
the degree of impairment, in 
accordance with the VA rating 
schedule.  

*	If there is a muscle injury resulting 
from the service-connected fracture, 
the examiner should identify the 
specific muscle group affected, and 
the degree of impairment, in 
accordance with the VA rating 
schedule.  

*	A complete rationale for any opinions 
expressed must be provided.

If the May 2008 examiner is not available, 
or if he concludes that he cannot reliably 
answer the above questions without further 
examination, schedule the Veteran for 
another examination.  

4.  Then, readjudicate the remanded 
claims.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the r matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


